Citation Nr: 1703991	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 8, 2003, for the award of service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served in the National Guard from June 1948 to January 1951, with periods of active duty for training (ACDUTRA) in July 1948, July 1949, and July 1950.  Veteran status has been established for the July 1950 ACDUTRA period based on a grant of service connection for left ear hearing loss incurred in that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to an effective date prior to July 8, 2003, for the award of service connection for left ear hearing loss.  

In July 2012, the Veteran submitted a Notice of Disagreement (NOD) with the March 2012 rating decision.  He appeared at an informal conference with a Decision Review Officer (DRO) in August 2012 to discuss the issue of entitlement to an earlier effective date for the award of service connection for left ear hearing loss.  At that time, it was noted that the Veteran and his representative would consider a possible claim for increase and a possible claim for a relationship between hearing loss and loss of sense of smell.  



Thereafter, an April 2013 rating decision the Veteran's service-connected left ear hearing loss rated as 10 percent disabling was recharacterized as bilateral hearing loss and assigned an increased rating of 50 percent in accordance with 38 C.F.R. § 3.383(a)(3), which provides that compensation is payable for the combinations of service-connected and nonservice-connected hearing impairment as if both disabilities were service connected when certain criteria are met.  The RO also denied service connection for loss of sense of taste and loss of sense of smell.  

In an August 2013 statement, the Veteran stated that he was satisfied with the RO's April 2013 rating decision, to include the "loss of additional hearing to the right ear," but that he continued to disagree with the "correction of the date of disability to be in 1974 rather than the year of 2003."

In an August 2014 rating decision, the RO determined that, "Entitlement to an earlier effective date for service connection for bilateral hearing loss (formerly rated as left ear defective hearing) has been denied.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment."  While the issue was phrased as entitlement to an earlier effective date for service connection for bilateral hearing loss, it appears that the RO actually adjudicated the matter of whether an earlier effective date was warranted for the award of an increased, 50 percent rating for hearing loss, even though this was the subject of a final April 2013 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 29 (2006).  

In October 2014, the Veteran submitted an NOD with the August 2014 rating decision.  He identified the issue that he was appealing as "hearing loss effective date of original claim," stating that the effective date should got back to 1974.  However, as noted above, he had already submitted a timely NOD with the March 2012 rating decision that denied entitlement to an earlier effective date for the award of service connection for left ear hearing loss, the issue currently on appeal.  

He had also previously expressed satisfaction concerning the RO's award of a 50 percent rating for hearing loss with consideration of "loss of additional hearing to the right ear."  Regardless, the matter of what rating should be assigned for left ear hearing loss back to 1974, to include whether special consideration for right ear hearing loss as a paired organ is appropriate, is contingent upon the underlying claim on appeal for an effective date prior to July 8, 2003, for the award of service connection for left ear hearing loss.  While the May 2015 Statement of the Case listed the issue on appeal as entitlement to an earlier effective date for service connection for bilateral hearing loss, this was erroneous and the issue is properly characterized as noted on the title page of this decision.

The Veteran testified at a hearing before the undersigned in October 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2010 Board decision denied entitlement to an effective date earlier than July 8, 2003 for the grant of service connection for left ear hearing loss. 

2.  In August 2011, the Veteran submitted a freestanding claim for an earlier effective date for the grant of service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1. The March 2010 Board decision is final regarding the effective date of service connection for left ear hearing loss.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2016).



2. The Veteran's August 2011 claim for an earlier effective date for the award of service connection for left ear hearing loss seeks an effective date for benefits in a manner not authorized by law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1974 rating decision (which was apparently confirmed in a July 1974 rating decision), the RO denied entitlement to service connection for defective hearing in the left ear.  The Veteran perfected an appeal.  The Board subsequently denied the claim in August 1974.  That decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision). 

Thereafter, the Veteran sought to reopen his claim for service connection for left ear hearing loss, and it was again denied by the RO in a January 1977 rating decision.  He perfected an appeal.  The Board then denied the claim for service connection for defective hearing in the left ear in an October 1977 decision.  Likewise, that decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100. 

In April 2004, the RO denied the Veteran's claim for service connection for defective hearing in the left ear.  The Veteran perfected an appeal, and in a May 2007 decision the Board awarded service connection for left ear hearing loss.

In a May 2007 decision implementing the Board's decision, the RO assigned an effective date of July 8, 2003, for the award of service connection for left ear hearing loss.  The Veteran perfected an appeal concerning the assignment of the effective date of July 8, 2003.  In a March 2010 decision, the Board denied the claim of entitlement to an effective date earlier than July 8, 2003, for the grant of 

service connection for left ear defective hearing.  That decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  In February 2011, the Board denied the Veteran's motion for reconsideration of the March 2010 decision. 

In August 2011, the Veteran requested an earlier effective date for his service-connected left ear hearing loss.  The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In light of Rudd, the Veteran's claim of entitlement to an effective date prior to July 8, 2003, for the award of service connection for left ear hearing loss must be dismissed.  

In the May 2015 Statement of the Case, it was noted that the previous RO denials of the Veteran's claims were upheld by the Board and do not contain any clear and unmistakable errors.  To the extent that the Veteran has claimed CUE in the April/July 1974, January 1977, and May 2007 RO rating decisions, these claims were the subject of the August 1974, October 1977, and March 2010 Board decisions, respectively.  Thus, any claim of CUE in the April/July 1974, January 1977, and May 2007 RO rating decisions is barred as matter of law.  The RO decisions were subsumed by the Board decisions and therefore not subject to a claim of CUE as a matter of law.  

In sum, because the August 1974, October 1977, and March 2010 Board decisions are final, the effective date for the award of service connection for left ear hearing loss cannot be challenged except on the basis of clear and unmistakable error (CUE) in those decision(s).  Rudd v. Nicholson, 20 Vet. App. 29 (2006).  The Veteran was notified of this fact at the time of the August 2012 DRO informal conference and at the time of his October 2016 Board hearing.  However, he has not yet submitted a motion to reverse any of the prior Board decisions on the basis of CUE.

Because this appeal is denied as a matter of law based on facts that are not in dispute, VA's duties to notify and assist are moot.  See 38 C.F.R. § 3.159(d) (2016).  


ORDER

The claim of entitlement to an effective date prior to July 8, 2003, for the award of service connection for left ear hearing loss is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


